Citation Nr: 1022696	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  98-11 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 31, 1997, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from May 1965 to May 
1967, with subsequent service in the United States Army 
Reserves.

This case has a long and complex procedural history worth 
explaining.  The appeal to the Board of Veterans' Appeals 
(Board) originated from a November 1998 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
Veteran's claim for a TDIU and initially assigned an 
effective date of March 9, 1998, the date of receipt of his 
formal application (VA Form 21-8940) for this benefit.  
However, the RO subsequently issued another rating decision 
in December 1998, finding it had committed clear and 
unmistakable error (CUE) in the decision the month prior by 
not assigning an earlier effective date of July 31, 1997, for 
the TDIU since the Veteran had filed an informal claim for 
this benefit on that earlier date.  He appealed to the Board 
for an even earlier effective date.

In February 2000, the Board denied the Veteran's claim for an 
earlier effective date.  He appealed the Board's decision 
denying this claim to the United States Court of Appeals for 
Veterans Claims (Court).  The Court issued an order in 
April 2001 granting the Secretary's unopposed motion to 
vacate the Board's decision to ensure compliance with the 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).

Thereafter, in August 2002, the Board again denied the 
Veteran's claim for an effective date earlier than July 31, 
1997, for his TDIU.  And he again appealed the Board's 
decision to the Court.  During the pendency of the appeal to 
the Court, his attorney and VA's Office of General Counsel - 
representing the Secretary, filed a joint motion asking the 
Court to vacate the Board's decision and remand the case for 
further development and readjudication in compliance with 
directives specified.  The Court granted the joint motion for 
remand in a December 2003 order.



In September 2004, the Board remanded the claim for further 
VCAA notice.

After that additional VCAA notice was provided, the Board 
issued another decision in September 2006 again denying the 
claim for an effective date earlier than July 31, 1997, for 
the TDIU.  The Veteran again appealed to the Court.

In a June 2008 order, granting a joint motion for partial 
remand, the Court vacated the Board's decision with respect 
to the earlier-effective-date claim and remanded this claim 
to the Board for further development and readjudication in 
compliance with directives specified.

To comply with the Court's order, the Board in turn remanded 
the claim to the RO via the Appeals Management Center (AMC) 
in June 2009.  That additional remand was required to refer 
the case to the Director of Compensation and Pension Service, 
the Under Secretary for Benefits, or other appropriate 
designate for initial consideration of whether the Veteran 
was entitled to a TDIU on an extra-schedular basis under the 
alternative special provisions of 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b) when he submitted a VA Form 9 on February 23, 
1988, since at that time he did not satisfy the threshold 
minimum schedular rating requirements of § 4.16(a) 
for consideration of this benefit.

Upon receiving this case back from the Board, on remand, the 
RO referred the claim for this extra-schedular consideration 
in July 2009.  The Veteran's attorney submitted additional 
evidence and argument in August 2009, and a designate of the 
Director of Compensation and Pension Service reviewed the 
file in October 2009 and concluded the Veteran was not 
entitled to a TDIU on an extra-schedular basis at the earlier 
time at issue, 1988, under either 38 C.F.R. §§ 3.321(b)(1) or 
4.16(b).  The RO subsequently issued a supplemental statement 
of the case (SSOC) in January 2010 discussing this additional 
evidence and findings.



In response to that SSOC, the Veteran's attorney submitted 
another statement later in January 2010 requesting a copy of 
the referral decision by the Director of the Compensation and 
Pension Service concluding the Veteran was not entitled to a 
TDIU on an extra-schedular basis in 1988.  The attorney also 
asked to maintain the record at the RO pending his receipt of 
this decision so he would have the opportunity to first 
review this decision and then respond to the SSOC.  
As well, the attorney resubmitted the evidence and argument 
that he had submitted in August 2009 since he did not see 
that it had been considered in the January 2010 SSOC and 
wanted it considered during readjudication of this appeal.

The RO went ahead and recertified the appeal to the Board in 
March 2010 and accordingly notified the Veteran and his 
attorney, also advising that they could send the Board 
additional evidence concerning the appeal and have a hearing 
with the Board to present testimony, etc., provided there was 
sufficient explanation as to why they could not send their 
request or new evidence to the Board earlier.  The letter 
also provided the Board's address, so they could contact the 
Board directly rather than the RO, and indicated the 
submission of this request or new evidence was subject to the 
timing requirements of 38 C.F.R. § 20.1304.

The Board has since responded in April 2010 to the attorney's 
January 2010 correspondence.  The Board's Freedom of 
Information Act (FOIA) Privacy Act Officer sent the attorney 
a copy of the administrative review that he had requested in 
that correspondence concerning the October 2009 determination 
by the Director of Compensation and Pension Service that the 
Veteran was not entitled to a TDIU on the required extra-
schedular basis back in 1988, so as to in turn warrant 
assigning an earlier effective date retroactive to that 
earlier point in time.

And as concerns the attorney's mention that the January 2010 
SSOC did not include discussion of the additional evidence 
and argument he submitted in August 2009 (and resubmitted 
with his January 2010 correspondence), the Board sees that 
this evidence and arguments already have been considered in 
prior adjudications of the claim for an earlier effective 
date, so is not new evidence.

A SSOC is prepared by the agency of original jurisdiction 
(which, here, is the RO) to inform the appellant of any 
material changes in, or additions to, the information 
included in the Statement of the Case (SOC) or any prior SSOC  
38 C.F.R. § 19.31.  So, here, another remand for the RO to 
issue another SSOC just to list this attorney memorandum as 
having been considered would serve no useful purpose and is 
not required.  See 38 C.F.R. §§ 19.31, 19.37 (2009); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).


FINDINGS OF FACT

1.  The Veteran filed informal claims for a TDIU in February 
and March 1988; however, at the time he did not have 
sufficient ratings for his service-connected disabilities to 
warrant consideration of a TDIU under 38 C.F.R. § 4.16(a), 
and the evidence then of record did not show that a TDIU was 
warranted on an extra-schedular basis under the alternative 
special provisions of § 4.16(b) or § 3.321(b)(1).

2.  The Veteran next filed an informal claim for a TDIU on 
July 31, 1997.

3.  Until receipt of that more recent July 31, 1997 informal 
claim, and supporting medical evidence that he also submitted 
along with that subsequent informal claim, it was not 
factually ascertainable that the Veteran's service-connected 
disabilities had increased in severity so as to meet the 
requirements for a TDIU on either a schedular or extra-
schedular basis.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
July 31, 1997, for the grant of the TDIU.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.16(a) and 
(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in 
substantiating this claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, 
as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claim.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a claim, including the downstream effective date element.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate or incomplete, this timing error can 
be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a SOC or SSOC, such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Further concerning this, in Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court made clear that 
a reviewing court, in considering the rule of prejudicial 
error, is precluded from applying a mandatory presumption of 
prejudice rather than assessing whether, based on the facts 
of each case, the error was outcome determinative.  In 
Sanders, the Supreme Court rejected the lower Federal 
Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 
889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court 
rejected the Federal Circuit's analysis because it imposed an 
unreasonable evidentiary burden on VA to rebut the 
presumption and because it required VA to demonstrate why the 
error was harmless, rather than requiring the appellant - 
as the pleading party, to show the error was harmful.  Id., 
at 1705-06.  The Supreme Court stated that it had "warned 
against courts' determining whether an error is harmless 
through the use of mandatory presumptions and rigid rules 
rather than case-specific application of judgment, based upon 
examination of the record."  Id., at 1704-05.  Thus, it is 
clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of 
the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings 


leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded 
a meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.



Here, when the RO initially adjudicated the claim in November 
and December 1998, the VCAA did not yet exists.  It was not 
enacted until some two years later, in November 2000, so the 
RO did not and could not reasonably have been expected to 
have provided VCAA notice prior to initially adjudicating the 
claim.  But after the Veteran appealed for an earlier 
effective date, and the VCAA was enacted, the RO sent him 
letters in October 2004 and March 2006 satisfying the notice 
requirements of 38 C.F.R. § 3.159(b)(1).  The letters 
informed him of the evidence required to substantiate his 
claim for an earlier effective date and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
See also Huston v. Principi, 17 Vet. App. 195 (2003) 
(indicating proper VCAA notice requires apprising him that 
evidence of an earlier-filed claim, which did not become 
final and binding on him based on the evidence then of 
record, is needed to substantiate his claim for an earlier 
effective date).

Moreover, as mentioned, although those letters did not 
precede the initial adjudication of his claim, the RO has 
since readjudicated his claim in SSOCs, including the one 
most recently issued in January 2010, considering any 
additional evidence received in response to that VCAA notice.  
The SSOCs cited the applicable statutes and regulations and 
discussed the requirements for an earlier effective date 
claim.  So the timing defect in the provision of that notice, 
since it was post-adjudicatory, has been rectified.  See 
again Mayfield IV and Prickett, supra.



The Board also finds that all necessary development of the 
earlier-effective-date claims has been accomplished, and 
therefore appellate review may proceed without prejudicing 
the Veteran.  A claim for an earlier effective date does not 
generally meet the statutory and regulatory requirements for 
a VA examination and/or medical opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C); see also 38 C.F.R. § 3.159(c)(4)(A)-(C).  
In Chotta v. Peake, 22 Vet. App. 80, 84-85(2008), the Court 
determined that in response to a claim for an earlier 
effective date VA may need to obtain a "retrospective 
medical opinion" to determine the severity of a disability 
decades prior.  But the fact pattern in Chotta is 
distinguishable from this case because the Board does not 
need an opinion on the etiology or severity of the Veteran's 
disabilities - including insofar as whether his complaints 
and symptoms at the most relevant time at issue, in 1988, 
were caused by his 
service-connected disabilities versus other factors.  This 
has never been an issue.  And the essential basis of his 
claim for an earlier effective date, as reflected in his 
attorney's pleadings, etc., is that there was medical and 
other evidence in the file, even in 1988, indicating the 
Veteran was unemployable on account of his 
service-connected disabilities and therefore entitled to a 
TDIU - and even if, as has already been alluded to, he only 
could have received this benefit on an 
extra-schedular basis under 38 C.F.R. §§ 3.321(b)(1) or 
4.16(b).  So additional medical evidence or opinion is not 
needed to make this important determination, as there is 
sufficient evidence already in the file addressing this 
dispositive issue.

Lastly, although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran, 
his attorney, or obtained on their behalves be discussed in 
exhaustive detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.



II.  Whether the Veteran is Entitled to an Earlier Effective 
Date for the TDIU

In July 1981, the Board denied the Veteran's claim for a 
TDIU.  That decision is final and binding on him based on the 
evidence then of record and subsumed the prior RO decision 
denying this claim that was the subject of that appeal.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

The "finality" of that July 1981 Board decision (since 
there was no possible appeal to the Court since it did not 
begin reviewing the Board's decisions until 1988) precludes 
the Veteran's attorney from now raising a free-standing claim 
for an earlier effective date.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (indicating there is no basis for a 
free-standing earlier effective date claim from a matter 
addressed in a prior, final and binding, decision).

The Veteran and his attorney have not alternatively alleged 
CUE in that prior Board decision as a means of collaterally 
attacking it to, in turn, possibly have that prior decision 
vacated or overturned so as to receive an effective date 
retroactive to that earlier point in time.  38 C.F.R. 
§§ 20.1400, 20.1402, 20.1403, 20.1404, etc.

Records since dated in June 1982 show the Veteran's 
representative at the time submitted an informal claim for an 
increased rating for hearing loss, then rated as 20-percent 
disabling.  This was one of the Veteran's three service-
connected disabilities at the time.  The other two were 
tinnitus, rated as 10-percent disabling effectively since 
December 1978, and right leg varicose veins, rated as 0-
percent disabling (i.e., noncompensable).

In response to the filing of that claim, the RO obtained the 
records identified as pertinent and arranged for the Veteran 
to undergo a VA compensation examination.  After that was 
accomplished the RO confirmed the evaluation assigned for his 
hearing loss in a February 1983 decision.  He received a 
letter that same month notifying him of that decision and of 
his right to an initiate an appeal by filing a timely Notice 
of Disagreement (NOD), which he did not do.  So that decision 
also is final and binding on him based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.1103.

The Veteran next submitted a claim for an increased rating in 
September 1987.  He did not specifically identify the 
disability for which a higher rating was sought, but he did 
mention in his informal application that he had applied for 
benefits or supplemental security income from the Social 
Security Administration (SSA) on account of service-connected 
disability.  Evidence obtained in connection with that claim 
included a copy of the SSA's determination, apparently dated 
in 1987; a 1987 private evaluation report of the Veteran's 
hearing loss; a March 1988 statement from a VA physician; VA 
psychiatric treatment records dated in 1985 and 1987; and the 
report of an evaluation of the Veteran's hearing conducted 
for VA compensation purposes in May 1988.

This evidence included an October 1987 statement from the 
Veteran concerning the incapacitating effects of his tinnitus 
(having to stop whatever he was doing and go to bed when it 
was at its worst and having to resign a job with Social 
Security that his VA counselor had arranged because of taking 
too much sick leave).  And based on the receipt of this 
additional evidence, the evaluation of his hearing loss was 
subsequently increased to 40 percent in a June 1988 rating 
action; the increase was made retroactively effective from 
his September 1987 claim.  That award, however, did not 
sufficiently increase his combined rating 
(when also considering the 10 percent rating for his tinnitus 
and 0 percent rating for his varicose veins) so as to in turn 
meet the threshold minimum rating requirements for a TDIU 
under 38 C.F.R. § 4.16(a) since his combined schedular 
evaluation of 50 percent was still less than the required 
70 percent.  See 38 C.F.R. § 4.25 (VA's combined ratings 
table)

On July 31, 1997, the RO received clinical records from the 
Veteran to support another claim for increase.  On March 9, 
1998, the RO received his formal application (VA Form 21-
8940) for TDIU benefits.



A November 1998 rating decision granted a TDIU and initially 
assigned an effective date of March 9, 1998, the date of 
receipt of that formal application.  But the RO subsequently 
issued another rating decision in December 1998, finding that 
that it had committed CUE in that prior decision by not 
assigning an earlier effective date of July 31, 1997, since 
that was when the Veteran had filed an informal (as opposed 
to formal) claim for a TDIU.  This appeal for an even 
earlier effective date ensued.

As noted, the existing effective date of July 31, 1997, is 
based on a statement the Veteran submitted on that date 
regarding his possible entitlement to a TDIU, which, in 
retrospect, the RO treated as an informal claim for this 
benefit later formalized by the receipt of his official TDIU 
application in March 1998, so within one year.  Under 38 
C.F.R. § 3.155(a), the Veteran or a representative of the 
Veteran can file an informal claim by communicating an intent 
to apply for one or more VA benefits.  The provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  And "date of receipt" means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), 
cert. denied, 529 U.S. 1004 (2000).  The benefit sought must 
be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).

At the time of that July 1997 statement his service-connected 
disabilities were:  a depressive disorder, rated as 50-
percent disabling; bilateral hearing loss, rated as 40-
percent disabling; tinnitus, rated as 10-percent disabling; 
and varicose veins, rated as 0-percent disabling (i.e., 
noncompensable).  His combined rating at that time was 
70 percent, thereby meeting the threshold minimum schedular 
requirements for consideration of a TDIU under 38 C.F.R. § 
4.16(a).

Along with that July 31, 1997 statement, the Veteran 
submitted clinical records that included a copy of the March 
1988 statement by a VA physician indicating:

As apparent from enclosed copies of notes 
written by psychiatrists, [the Veteran] 
suffers from anxiety and depression.  
Both are related to his chronic tinnitus 
which interferes with his profession as a 
piano teacher and makes it difficult for 
him to understand spoken word in presence 
of other noises (including company of 
more than three people.

His inability to socialize and 
particularly inability to earn his living 
as musician has been a serious stress to 
him for over 10 years.

On February 23, 1988, (around the time of that VA physician's 
March 1988 statement), the RO received a VA Form 9 from the 
Veteran in conjunction with his pending claim for an 
increased rating for his service-connected hearing loss and 
tinnitus.  It appears that VA Form 9 was submitted in lieu of 
a VA Form 21-4138 (Statement in Support of Claim) because an 
increased-rating claim was not in appeal status at that time.  
In any event, on that VA Form 9 the Veteran indicated that 
his hearing loss had "totally disabled" him as a music 
teacher, that he had to resign from his music teaching 
position as a result of his hearing loss and/or tinnitus, and 
that it should "be [rated] one hundred [percent]."

In vacating the Board's September 2006 decision, the Court 
indicated the Board should have considered whether that 
February 1988 VA Form 9 constituted an informal claim for a 
grant of a TDIU.  See Isenbart v. Brown, 7 Vet. App. 537, 540 
(1995) (tracing the origin of appellant's TDIU claim back to 
an earlier-filed VA Form 1-9).  See also Ingram v. Nicholson, 
21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 
Vet. App. 28, 35 (2000) (indicating a claim that has not been 
finally adjudicated remains pending for purposes of 
determining the effective date for that disability).



Secondly, the Court indicated the Board also should have 
considered whether the VA physician's contemporaneous March 
1988 statement, or the medical records referenced therein, 
constituted an informal claim for a TDIU, that is, prior to 
the later receipt of a copy of this statement with the July 
31, 1997 informal claim that marks the current effective 
date.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 32-34 
(2007); Norris v. West, 12 Vet. App. 413, 421 (1999).

The Court pointed out this additional consideration is 
required because VA regulations permit VA examination or 
hospitalization reports to serve as informal claims under 
certain circumstances.  38 C.F.R. § 3.157(b).  According to 
38 C.F.R. § 3.157(b), once a claim for compensation has been 
allowed, receipt of a VA outpatient or hospital examination 
or admission to a VA or uniformed services hospital will be 
accepted as an informal claim for increased benefits.  The 
date on the VA outpatient or hospital examination will be 
accepted as the date of informal claim.

As conceded when most recently remanding this case in June 
2009, the Veteran's VA Form 9, submitted on February 23, 
1988, constituted an informal claim for a TDIU.  See Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(holding that once a Veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must also 
consider a claim for a TDIU).  See also Rice v. Shinseki, 22 
Vet. App. 447 (2009); VAOPGCPREC 6-96 (Aug. 16, 1996); and 
VAOGCPREC 12-2001 (July 6, 2001).

However, as the Board also pointed out when remanding this 
case in June 2009, in determining the proper effective date 
for his eventual grant of the TDIU, there are other 
considerations besides a finding that the Veteran submitted 
an informal claim on February 23, 1988 (or even additionally 
in March 1988).

A TDIU claim is also a claim for increased compensation and, 
therefore, the effective date rules for increased 
compensation claims apply to a TDIU claim.  Hurd v. West, 13 
Vet. App. 449 (2000).

The general rule with respect to an award of increased 
compensation, including a TDIU, is that the effective date of 
such an award shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  Thus, the two 
determinative issues in any claim of entitlement to an 
earlier effective date for increased compensation are:  
(1) the date of the claim and (2) the date of entitlement to 
an increase.

It follows that three possible dates may be assigned 
depending on the facts of the particular case at hand:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

See also Harper v. Brown, 10 Vet App 125, 126 (1997).

To qualify for a TDIU, though, the evidence must show:  (1) a 
single disability rated as 100-percent disabling; or (2) that 
the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities and there is one disability ratable at 60 
percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of at least 70 percent.  38 C.F.R. § 
4.16(a).



But here, when the Veteran submitted that VA Form 9 on 
February 23, 1988, he did not satisfy these threshold minimum 
schedular rating requirements for consideration of a TDIU 
under 38 C.F.R. § 4.16(a).  At the time, service connection 
was in effect for defective hearing secondary to trauma, 
rated as 40-percent disabling; tinnitus, rated as 10-percent 
disabling; and varicose veins, rated as 0-percent disabling 
(i.e., noncompensable), for a combined rating of 50 percent.  
38 C.F.R. § 4.25.  His depressive disorder, on the other 
hand, was not yet service connected, much less rated as 30-
percent, then 50-percent, and most recently as 70-percent 
disabling like it now is.  That did not occur until effective 
July 31, 1997 (the current effective date of the TDIU).  And 
only the disabilities that were 
service connected at the more relevant time in question, 
February 1988, may be considered in determining whether he 
was entitled to a TDIU as of that earlier date.  38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16(a).  Since he did not meet the 
threshold minimal rating requirements of 4.16(a) in February 
1988, the only way he could have received a TDIU back then 
was instead on an extra-schedular basis under 38 C.F.R. § 
4.16(b).  See also 38 C.F.R. § 3.321(b)(1).

It was precisely for this reason the Board remanded this case 
in June 2009, because the Board does not have the authority 
to grant a TDIU on this extra-schedular basis in the first 
instance - that is, even assuming for the sake of argument 
the Veteran was indeed incapable of securing and maintaining 
substantially gainful employment on account of the severity 
of his service-connected disabilities even as far back as 
when he submitted that informal claim on VA Form 9 in 
February 1988.  See Bowling v Principi, 15 Vet. App. 1, 6-10 
(2001).  Instead, as indicated in Floyd v. Brown, 8 Vet. App. 
88 (1996), the Board must refer the case to the Director of 
Compensation and Pension Service, the Under Secretary for 
Benefits, or other appropriate designee for initial 
consideration of this issue of whether the Veteran was 
entitled to a TDIU in February 1988 on an extra-schedular 
basis.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).



The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a determination of whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, there 
must be a determination of whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).

Similarly, under 38 C.F.R. § 4.16(b), it is the established 
policy of VA that all Veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director of Compensation and Pension Service for extra-
schedular consideration all cases of Veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.

In July 2009, in response to this remand directive, the RO 
referred this case to the Director of Compensation and 
Pension Service for this necessary extra-schedular 
consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) and Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(indicating the appellant is entitled, as a matter of law, to 
substantial compliance with a remand directive).

A designee of the Director of Compensation and Pension 
Service conducted an administrative review of this case in 
October 2009 and determined the evidence of record at the 
relevant time in question - February 1988, did not establish 
entitlement to a TDIU on an extra-schedular basis under 
38 C.F.R. § 4.16(b) or alternatively an extra-schedular 
rating under § 3.321(b)(1) for the hearing impairment.

The Board agrees with this determination of the Compensation 
and Pension Service.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  In this context, the Court noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  See Moore (Robert) v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  That is, a Veteran may be considered 
as unemployable upon termination of employment that was 
provided on account of disability or in which special 
consideration or accommodation was given on account of the 
same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU (or a 
downstream claim, as here, for an earlier effective date for 
a TDIU) without producing evidence, as distinguished from 
mere conjecture, showing the Veteran could have performed 
work that would have produced sufficient income to be other 
than marginal.  See, too, Beaty v. Brown, 6 Vet. App. 532 
(1994); Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991); 
James v. Brown, 7 Vet. App. 495, 496-97 (1995); and 
Brown v. Brown, 4 Vet. App. 307, 309 (1993).

That said, to receive a TDIU (particularly, as here, on an 
extra-schedular basis), the Veteran's service-connected 
disabilities, alone, must have been sufficiently severe to 
have caused unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  The Court clarified in Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993), that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  So above and beyond 
this, the record must reflect some factor that takes a 
particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail - again, 
especially on an 
extra-schedular basis.  As the Court further explained in Van 
Hoose, the mere fact that a Veteran was unemployed or had 
difficulty obtaining employment is not enough.  The question 
is whether he was capable of performing the physical and 
mental acts required by employment, not whether he could find 
employment.



In this case, the evidence does not show any exceptional or 
unusual disability picture at the relevant time in question 
- February 1988 or thereabouts, as to have warranted 
granting a TDIU on an extra-schedular basis under § 4.16(b) 
or an extra-schedular rating for the hearing impairment 
(hearing loss and tinnitus) under § 3.321(b)(1).  In a 
statement received in May 1979, the Veteran had reported 
resigning from his teaching position in February 1977 as a 
band director for an elementary school on account of his 
hearing impairment.  He said that was on the recommendation 
of his doctor (Dr. N. G.), who had informed him that, if he 
did not stop working in that job, he would go completely 
deaf.  And consequently, he indicated that he felt as though 
his educational training in music (he had a Bachelor of 
Science Degree in Music) was no longer of any use to him 
in that desired field of occupation.  But he also indicated 
that he was resuming his education in another program in 
order to find employment in some different occupation, 
although he had been unable to find a job due to his lack of 
vocational training.  So even he seemed to readily 
acknowledge that he was capable of performing the physical 
and mental acts required by employment, just, again, that he 
could no longer work in his preferred field teaching music.

So while the Veteran reportedly was no longer working in his 
preferred occupation, his service-connected disabilities (in 
particular, his hearing impairment) did not necessarily 
preclude him from engaging in other substantially gainful 
employment, provided he received the required re-training.  
And as the Court in Van Hoose made clear, mere difficulty 
obtaining employment or the mere fact that the Veteran was 
unemployed (or not working in his preferred field) is not 
tantamount to concluding he was unemployable.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

Moreover, a subsequently dated May 1984 Statement of 
Education Experience by Employing Agency from the Birmingham 
Department of Education indicates the Veteran was still a 
teacher in May 1977, so even after he supposedly had resigned 
from this profession in February 1977.  And a more recent 
December 1982 VA clinical note shows he was seeking medical 
treatment for his tinnitus and that "[h]is tinnitus is 
placing his job in jeopardy," so indicating he was still 
employed more than five years later.  The same is true of an 
even more recent VA clinical record dated in 1988 showing he 
was concerned about his employment.  And in evidence he 
submitted after July 1997 (his current effective date), he 
indicated that he had last worked full time in 1985.  So 
although he may have temporarily stopped working in 1977, 
though that, too, is not entirely clear, he was in any event 
able to resume or continue working until at least 1985 and 
apparently even longer.  It further warrants mentioning that 
a subsequent 1987 decision by the SSA regarding his 
application for unemployability or disability benefits from 
this other Federal Agency was denied (not granted), finding 
that his disabilities were not severe enough to keep him from 
working in a substantially gainful occupation.  And although 
that SSA determination is not and was not determinative of 
whether he was entitled to a TDIU from VA, including on an 
extra-schedular basis, it is nonetheless probative evidence 
against the notion that he was.  See Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  See also Golz v. Shinseki, No. 
2009-7039 (January 4, 2010).

A January 1983 VA outpatient entry contained the comment that 
the Veteran had "incapacitating tinnitus."  But, as 
mentioned, he continued to work until at least 1985, perhaps 
even longer, and tinnitus is at most rated as 10-percent 
disabling under the VA Schedule, which is the rating he had 
at this time in question.  See Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's 
long-standing interpretation of DC 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral).  Moreover, according to 38 C.F.R. 
§ 4.1, even saying a service-connected condition is 
incapacitating is not equivalent to saying it is totally 
disabling - including from an occupational standpoint, 
because the compensable rating assigned for it, especially as 
here, the highest possible schedular rating, is itself an 
acknowledgement that there is some associated impairment.  
Cf. 38 C.F.R. § 4.71a, Diagnostic Code 5243, indicating that 
incapacitating episodes of intervertebral disc syndrome 
(IVDS), i.e., disc disease, are at worst rated as 60-percent 
disabling, so not 100 percent, under this code of the VA 
Schedule.



It is also important to keep in mind that, in 1988, the 
Veteran had not established his entitlement to service 
connection for the chronic depressive disorder associated 
with his defective hearing.  So although this chronic 
depressive disorder since has been service connected on this 
secondary basis and, indeed, has been rated as 70-percent 
disabling effectively since July 31, 1997 (the current 
effective date for his TDIU), this was not an established 
service-connected disability at the more relevant time 
in question - a decade earlier in February 1988 or 
thereabouts.  So the records cited in the joint motion, 
including the copy of the March 1988 statement by a 
VA physician, typed on VA letterhead, referencing enclosed 
copies of notes written by psychiatrists - including 
apparently in July 1987 concerning the diagnosis of the 
Veteran's psychiatric disorder (anxiety and depression) as 
being related or secondary to his service-connected hearing 
loss and/or tinnitus, also are not grounds for assigning an 
earlier effective date for the TDIU retroactive to that prior 
point in time.  The date of entitlement to an award of 
benefits does not necessarily equal the date entitled to a 
certain rating for the disability on which the award was 
based.  See Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000).  
In other words, even assuming for the sake of argument that 
there was this medical evidence in the file in 1988 
indicating a cause-and-effect correlation between the 
Veteran's anxiety and depression and his service-connected 
hearing loss and/or tinnitus, so as to have perhaps warranted 
adjudicating and even granting a claim for secondary 
service connection for this associated mental impairment, 
does not in turn lead to the conclusion that this additional 
disability would have raised his combined rating to the 70 
percent required of § 4.16(a) or otherwise suggested his 
entitlement to an extra-schedular TDIU under the alternative 
provisions of § 4.16(b).  This evidence only addressed how 
his tinnitus and/or hearing loss disability interfered with 
his ability to continue working in his preferred field of 
music (as a piano teacher), and the resulting stress, but an 
extra-schedular rating or TDIU requires "marked" 
interference with employment, meaning above and beyond that 
contemplated by the schedular rating assigned for these 
disabilities.  38 C.F.R. § 3.321(b)(1).  And for the reasons 
and bases already discussed, the Veteran was only perhaps 
unable to continue working at that time in this preferred 
field of music, but was still capable of working other types 
of jobs that also were substantially gainful, provided, 
as even he acknowledged, he received the required re-
training.

Moreover, the VA treatment records during this earlier 1988 
time period, for the most part, only reflect treatment for 
non-service connected disabilities - including chest pain, 
rheumatoid arthritis, urethritis, prostate problems, 
urinary tract infections and an upper respiratory infection.  
There is just relatively scant mention of relevant complaints 
or treatment for any disability for which service connection 
was then in effect.

Further, the hearing loss, tinnitus (resultant anxiety and 
depression) and varicosities also were not shown in 1988 to 
require frequent hospitalization to otherwise render 
impractical the application of the regular schedular 
standards.  Instead, all of the Veteran's evaluation and 
treatment was on an outpatient basis, not as an inpatient, 
much less frequent inpatient.  See again 38 C.F.R. 
§ 3.321(b)(1).

Because it is not shown the Veteran was entitled to a TDIU on 
an extra-schedular basis in February or March 1988, under the 
alternative provisions of § 4.16(b), or an extra-schedular 
rating for his hearing loss and tinnitus under § 3.321(b)(1), 
the earliest effective date he may receive for the eventual 
grant of his TDIU claim is July 31, 1997, when he refiled 
this claim.  Hazan v. Gober, 10 Vet. App. 511 (1997).  Also 
see again Harper v. Brown, 10 Vet. App. 125, 126 (1997), 
citing 38 C.F.R. § 3.400(o)(2).  That 1988 evidence preceded 
his 1997 claim by more than one year and was resubmitted in 
support of his 1997 claim, so concurrently with that re-filed 
claim.  That date of that re-filed claim therefore marks the 
correct effective date.  Leonard v. Nicholson, 405 F.3d 1333, 
1336-37 (Fed. Cir., 2005) (indicating that "no matter how 
[the Veteran] tries to define 'effective date,' the simple 
fact is that, absent a showing of CUE, he cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date").




ORDER

The claim for an effective date earlier than July 31, 1997, 
for the grant of the TDIU is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


